                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 THE DRAGONWOOD CONSERVANCY,
 INC., PLEGUAR CORPORATION, and
 TERRY CULLEN,

                             Plaintiffs,
                                                                     Case No. 16-CV-534
 v.

 PAUL FELICIAN, PHIL SIMMERT, II, CITY
 OF MILWAUKEE, JANE AND JOHN
 DOE(S), and ABC INSURANCE COMPANY,

                             Defendants.


                              AMENDED SCHEDULING ORDER


       On November 13, 2019 the court conducted a telephonic status conference. Appearing on

behalf of the plaintiff was Attorney Mark Murphy; on behalf of the defendant was Attorney Jan

Smokowicz. Based on the discussions at the hearing, and the parties proposed schedule filed on

December 6, 2019, the court enters the following order.

       NOW, THEREFORE, IT IS HEREBY ORDERED:

1.     The defendants are to disclose information concerning expert witnesses in accordance with

       Fed. R. Civ. P. 26 on or before May 29, 2020.

2.     All requests for discovery must be served by a date sufficiently early so that all discovery in

       this case can be completed no later than July 13, 2020.

3.     All dispositive pretrial motions together with briefs are to be filed in accordance with Civil

       L.R. 56, and no later than July 24, 2020. Such motions shall not be filed prior to the date of

       completion of discovery.




             Case 2:16-cv-00534-NJ Filed 12/11/19 Page 1 of 2 Document 89
4.   Parties are to file their final pretrial report by August 17, 2020. Any Motions in Limine should

     be filed at the same time the pretrial report is filed. Any responses to Motions in Limine shall

     be filed no later than 12:00 PM on August 20, 2020. In addition, a list of exhibits should be

     prepared using the standard exhibit and witness list form found on the court’s website.

     Exhibits should be numbered sequentially in accordance with General L.R. 26.

5.   A final pretrial conference will be held August 24, 2020 at 10:00 AM in Courtroom 253 of

     the U.S. Courthouse, 517 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.

6.   A two-week jury trial will be conducted on September 28, 2020 at 9:00 AM at the U.S.

     Courthouse, 517 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.

7.   If the parties are in need of any assistance, they are directed to contact the appropriate

     Courtroom Deputy for their case. Dionna Satterwhite is responsible for all matters in which

     the case number ends in an even number and can be reached at 414-297-3334;

     Dionna_Satterwhite@wied.uscourts.gov.          Courtroom   Deputy     Amanda      Chasteen    is

     responsible for all matters in which the case number ends in an odd number and can be

     reached at 414-297-1831; Amanda_Chasteen@wied.uscourts.gov.


     Dated at Milwaukee, Wisconsin this 11th day of December, 2019.


                                                        BY THE COURT


                                                        s/ Nancy Joseph
                                                        NANCY JOSEPH
                                                        United States Magistrate Judge




                                                2

           Case 2:16-cv-00534-NJ Filed 12/11/19 Page 2 of 2 Document 89
